PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Rickeylee Dixon                                                      Cr.: 18-00174-001
                                                                                      PACTS #: 4291293

Name of Sentencing Judicial Officer:    THE HONORABLE KEVIN MCNULTY
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 11/09/2020

Original Offense:   Attempt and Conspiracy to Commit Wire Fraud, 18 U.S.C. § 1349 [18 U.S.C. § 1343]

Original Sentence: 5 years’ probation

Special Conditions: Financial Disclosure, Mental Health Treatment, New Debt Restriction, Like
Skills/Education, and $93,000 in Restitution

Type of Supervision: Probation                         Date Supervision Commenced: November 9, 2020

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                    The person under supervision has violated the special condition which states
                       ‘The defendant shall make restitution in the amount of $93,000. The
                       defendant shall satisfy the amount due in the monthly installments of no
                       less than $100.


U.S. Probation Officer Action:

Dixon has failed to make his Court ordered payments of $100 per month towards his financial obligations
and is currently in arrears by $500 with an outstanding balance of $92,900. Dixon was verbally reprimanded
for his lack of payments; he acknowledges the importance of making monthly payments and agreed to make
a better effort to comply with this order each month. The Northern District of New York is requesting
jurisdiction of this case as Dixon has no plans of relocating out of the Northern District of New York.

                                                         Respectfully submitted,

                                                         SUSAN M. SMALLEY, Chief
                                                         U.S. Probation Officer

                                                         Elisa Martinez

                                                          By:   ELISA MARTINEZ
                                                                Supervising U.S. Probation Officer
                                                                                        Prob 12A – page 2
                                                                                          Rickeylee Dixon


/ kam

PREPARED BY:



Kelly A. Maciel                  05/24/2021
KELLY A. MACIEL                     Date
U.S. Probation Technician

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)

   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other

                                                                 /s/ Kevin McNulty
                                                                Signature of Judicial Officer


                                                                        5/24/2021
                                                                          Date
